Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 1 of 15 PageID: 612




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


MARCIA L. MCGOWAN and TRACI M.
SINGER, individually and on behalf
of all others similarly situated,

      Plaintiffs,

      v.

BARNABAS HEALTH, INC.; THE                       Civ. No. 20-13119 (KM) (ESK)
INVESTMENT COMMITTEE OF
RWJBARNABAS HEALTH, INC.; THE                               OPINION
DEFINED CONTRIBUTION PLANS
AND ERISA ADMINISTRATIVE
SUBCOMMITTEE OF THE
INVESTMENT COMMITTEE OF
RWJBARNABAS HEALTH, INC.
SYSTEM; and JOHN DOES 1–30,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Marcia McGowan and Traci Singer (the “Participants”) participated in
retirement plans (the “Plans”) offered by their employer, Barnabas Health, Inc.
The Participants allege that Barnabas and committees to which Barnabas
delegated plan management (collectively, the “Fiduciaries”) failed to invest
prudently and lower costs. The Participants, on behalf of themselves and a
putative class, sue the Fiduciaries, asserting claims under the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. The
Fiduciaries move to dismiss for lack of standing or failure to state a claim. (DE
18.)1 For the following reasons, the motion is DENIED.

1     Certain citations to the record are abbreviated as follows:
      DE = docket entry
      Compl. = Complaint (DE 1)
      Mot. = Fiduciaries’ Brief in Support of their Motion to Dismiss (DE 18-1)
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 2 of 15 PageID: 613




    I.   BACKGROUND
      A. Facts
         Barnabas is “New Jersey’s largest integrated health care delivery
system,” with tens of thousands of employees. (Compl. ¶ 21.)2 For these
employees, Barnabas created and sponsored retirement-savings plans. (Id.
¶¶ 21, 36–37.) The Plans are “defined contribution” plans, meaning that
participants invest a set contribution (often a percentage of each paycheck) in
investment funds offered by the Plans. The eventual payout will vary depending
on the performance of the investments. (Id. ¶ 37, 40.) The Plans provided
various investment options, mostly mutual funds. (Id. ¶ 46.) The Participants
invested in some of those options. (See id. ¶¶ 17–19.)
         Barnabas formed an Investment Committee “responsible for the prudent
selection and monitoring of the funds in the Plans.” (Id. ¶ 27.) The Investment
Committee further delegated its responsibilities to an Administrative
Committee that has been mostly responsible for plan administration. (Id.
¶¶ 31–32, 119.) The Fiduciaries, the Complaint alleges, failed to adequately
manage the Plans’ investment funds. (Id. ¶¶ 63, 119.) Those alleged failures,
the Participants allege, fall into two categories: high-cost investments and
excessive recordkeeping expenses.
                 High-Cost Investments
         First, the Participants allege that the Fiduciaries selected high-cost
investments when lower-cost alternatives were available. (Id. ¶ 65.) This
allegedly occurred in three ways.
         First, the Fiduciaries selected and maintained funds with high expense
ratios. Investments charge a fee for management and other administrative
services. (Id. ¶ 67.) For investments like mutual funds, the cost to retirement-
plan participants is reflected in the fund’s expense ratio, which is a percentage


         Opp. = Participants’ Brief in Opposition to the Motion to Dismiss (DE 25)
2    Barnabas merged with the Robert Wood Johnson Health System in 2016.
(Compl. ¶ 36.)


                                             2
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 3 of 15 PageID: 614




of assets that goes to administration. (Id.) For example, an expense ratio of
.75% means that the participant will pay $7.50 annually for every $1,000 in
assets. (Id.) The expense ratio also reduces the participant’s return, an effect
that can be multiplied by compounding. (Id.) Large investors, like the Plans,
can often use their size as leverage to secure lower expense ratios. (Id. ¶ 68.)
The Participants allege that many of the funds in the Plans had expense ratios
above the median for similarly sized plans. (Id. ¶¶ 71–75.)
         Second, the Fiduciaries allegedly could have used lower-cost share
classes. Many mutual funds offer multiple classes of shares in a single mutual
fund, with varying fees. (Id. ¶ 76.) More expensive share classes are targeted at
smaller investors with less bargaining power, while lower cost shares are
available to institutional investors with more assets. (Id.) Given the Plans’ size,
the Complaint alleges, the Fiduciaries should have invested in the cheapest
share classes available. (Id. ¶ 77.) The Complaint points to more than a dozen
investments by the Plans for which a lower-cost share class was available. (Id.
¶ 80.)
         Third, and finally, the Participants allege that there were lower-cost
alternative funds that performed better long-term. (Id. ¶ 92.) The Complaint
points to ten specific alternatives that had better 3- and 5-year average
returns. (Id. ¶ 96.)
               Recordkeeping Expenses
         The Participants allege that the Fiduciaries failed to monitor or control
the Plans’ recordkeeping expenses. “Recordkeeping” refers to administrative
services provided by the plan’s designated “recordkeeper.” (Id. ¶ 102.) Plans
with large numbers of participants can take advantage of economies of scale by
negotiating a lower per-participant recordkeeping fee. (Id. ¶ 103.)
Recordkeeping expenses can either be paid from plan assets or by the plan’s
investments via a practice known as revenue sharing. (Id. ¶ 104.) Revenue
sharing, however, can mask high fees. (Id. ¶ 105.)




                                           3
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 4 of 15 PageID: 615




       The Plans’ recordkeeper was Fidelity. (Id. ¶ 101.) Fidelity charged a flat
0.09% of total plan assets annually, assessed against participants on a pro rata
basis. (Id. ¶ 106.) Allowing Fidelity to charge this fee and to use revenue
sharing to pay for it was unnecessary, according to the Participants, because
the Fiduciaries could have bargain for a lower per participant/per capita fee as
other large plans have done with Fidelity. (Id. ¶ 109.)
    B. Procedural History
       Based on these alleged failures, the Participants sued the Fiduciaries.
They assert two claims: (1) breaches of fiduciary duties of loyalty and prudence,
in violation of ERISA, 29 U.S.C. § 1104(a), asserted against the Administrative
Committee; (2) failure to monitor the Administrative Committee, in violation of
ERISA, asserted against Barnabas and the Investment Committee. (Compl.
¶¶ 118–31.) The Participants seek to represent a class of “participants in or
beneficiaries of the Plans, at any time between September 23, 2014 through
the date of judgment.” (Id. ¶ 49.) The Fiduciaries move to dismiss the complaint
for lack of standing, pursuant to Fed. Civ. P. 12(b)(1), or for failure to state a
claim, pursuant to Fed. R. Civ. P. 12(b)(6). (Mot.)
 II.   STANDARDS OF REVIEW
    A. Standing
       Under Rule 12(b)(1), a defendant may move to dismiss on the grounds
that the court lacks subject-matter jurisdiction over the dispute. Fed. R. Civ. P.
12(b)(1). A Rule 12(b)(1) motion is the vehicle for a motion to dismiss for lack of
standing. Const. Party of Pa. v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014). A
Rule 12(b)(1) attack can be facial where the defendant “attacks the complaint
on its face without contesting its alleged facts.” Hartig Drug Co. v. Senju
Pharms. Co., 836 F.3d 261, 268 (3d Cir. 2016). In such a case, the court
considers only the allegations of the complaint and documents referred to
therein, construed in the light most favorable to the plaintiff. Gould Elecs., Inc.
v. United States, 220 F.3d 169, 176 (3d Cir. 2000). Alternatively, a Rule 12(b)(1)
attack can be factual where the defendant “attacks allegations underlying the



                                          4
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 5 of 15 PageID: 616




assertion of jurisdiction in the complaint.” Hartig, 836 F.3d at 268 “[W]hen
reviewing a factual challenge, “a court may weigh and consider evidence
outside the pleadings,” and the plaintiff bears the burden of showing that
jurisdiction exists. Id. (quoting Aichele, 757 F.3d at 358).
    B. Failure to State a Claim
       Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
III.   DISCUSSION
       This is an ERISA case. ERISA imposes certain duties on those who
manage employee benefit plans (fiduciaries), with the purpose of protecting
participants and beneficiaries. Sweda v. Univ. of Penn., 923 F.3d 320, 327 (3d
Cir. 2019), cert. denied, 140 S. Ct. 2565 (2020). When fiduciaries breach those
duties, ERISA provides a cause of action for participants or beneficiaries to sue
on behalf of the plan. Intel Corp. Inv. Pol’y Comm. v. Sulyma, 140 S. Ct. 768,
773 (2020); Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 140 (1985).
       The Participants allege certain breaches here. I first address the
Fiduciaries’ argument that the Participants lack standing for some of their
claims. (Section III.A.) I then address the alleged breaches of the duties of
prudence (Section III.B), loyalty (Section III.C), and monitoring (Section III.D).




                                         5
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 6 of 15 PageID: 617




    A. Standing
      The Fiduciaries question the Participants’ standing. (Mot. at 26–28.)
Because standing is a prerequisite to my jurisdiction, I address it first. Steel
Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). To establish
standing, a plaintiff must allege an injury that is traceable to the defendant
and redressable by the suit. Uzuegbunam v. Preczewski, 141 S. Ct. 792, 797
(2021).
      The Fiduciaries argue that the Participants invested in only some of the
funds cited, and that they lack standing to press claims based on the funds in
which they did not invest. (Mot. at 28.) That is, the Complaint names certain
funds and compares them to lower-cost alternatives (Compl. ¶¶ 72, 73, 80, 82,
94), but the Fiduciaries say that the Participants did not invest in all those
named funds. It follows, the Fiduciaries say, that the Participants cannot
assert claims based on the funds in which they did not invest.3
      The Fiduciaries rely on two cases, Thole v. U.S. Bank N.A., 140 S. Ct.
1615 (2020), and Perelman v. Perelman, 793 F.3d 368 (3d Cir. 2015). In those
cases, the Supreme Court and Third Circuit held that participants in a defined-
benefit plan lacked standing to bring ERISA claims because the payments to
which they were entitled were fixed. Thole, 140 S. Ct. at 1628; Perelman, 793
F.3d at 374. As a result, they did not stand to gain monetarily from a suit that
would force the plans to invest differently. Id. Reasoning from Thole and
Perelman, the Fiduciaries argue that the Participants do not stand to gain from
a judicial order to manage certain funds differently if the Participants never
invested in those funds to begin with.
      This stretches Thole and Perelman too far. Indeed, the Thole Court
explicitly distinguished the case of a defined-contribution plan, like the one
here. The Court explained that, for a defined-benefit plan, “benefits are fixed


3      The Fiduciaries provide evidence to this effect (DE 18-2, -3), and the
Participants do not dispute that they did not invest in all individual funds referenced
in the Complaint (Opp. at 33).


                                           6
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 7 of 15 PageID: 618




and will not change, regardless of how well or poorly the plan is managed.” 140
S. Ct. at 1620. “By contrast, in a defined-contribution plan, . . . retirees’
benefits are typically tied to the value of their accounts, and the benefits can
turn on the plan fiduciaries’ particular investment decisions.” Id. at 1618.
Thus, Thole suggested that management decisions will impact participants in a
defined-contribution plan. Because such participants stand to gain or lose from
the manner in which the funds are invested and managed, they have
standing—at least as to the particular investment funds in which their money
was invested.
      That reasoning leaves out the case of funds in which the Plans were
invested, but the individual plaintiffs were not. Thole suggests—concededly,
“holds” would be too strong—that a plaintiff has standing to sue on behalf of
the Plan, even if that particular plaintiff was not invested in each one of the
Plan’s investment vehicles. The Thole plaintiffs attempted to “assert standing as
representatives of the plan itself.” Id. at 1620. But generally, of course, “in
order to claim the interests of others, the litigants themselves still must have
suffered an injury in fact.” Id. (quotation marks and citation omitted). That is
the case here.
      Step one: The Participants have alleged an injury to their own
investments by virtue of the Fiduciaries’ mismanagement, sufficient to create a
case or controversy for Article III purposes. Step two: ERISA then grants the
Participants a cause of action to sue on behalf of the Plans. 29 U.S.C.
§ 1132(a)(2). So it follows that “a plaintiff with Article III standing” may sue on
behalf of the Plan and “may seek relief under § 1132(a)(2) that sweeps beyond
[that plaintiff’s] own injury.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 593
(8th Cir. 2009); cf. Thole, 140 S. Ct. at 1620–21 (plaintiff must establish Article
III injury before it can sue under § 1132(a)(2)).
      Courts post-Thole have generally rejected the argument that a plaintiff’s
ERISA challenge must be confined to the individual funds in which he or she
invested. Cates v. Trs. of Columbia Univ., No. 16 Civ. 6524, 2021 WL 964417, at



                                         7
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 8 of 15 PageID: 619




*2 (S.D.N.Y. Mar. 15, 2021); Parmer v. Land O’Lakes, Inc., Civ. No. 20-1253,
2021 WL 464382, at *3 (D. Minn. Feb. 9, 2021); Kurtz v. Vail Corp., --- F. Supp.
3d ----, ----, No. 20-cv-500, 2021 WL 50878, at *6 (D. Colo. Jan. 6, 2021); Silva
v. Evonik Corp., Civ. No. 20-2202, slip op. at *3 n.3 (D.N.J. Dec. 30, 2020), DE
25; Boley v. Univ. Health Servs., Inc., --- F. Supp. 3d ----, ----, 2020 WL
6381395, at *2 (E.D. Pa. Oct. 30, 2020).
      Indeed, even prior to Thole, the Third Circuit rejected a similar limit on
standing. In Sweda, the plaintiffs sued with respect to a plan that offered
multiple investment “tiers,” but the plaintiffs themselves had invested in only
some of the tiers. 923 F.3d at 331 n.6, 332 n.7. The Court held that the
plaintiffs had standing. The complaint, wrote the Court, alleged that the
plaintiffs invested in some of the underperforming options, and “[t]his
allegation links the named plaintiffs with the underperforming investment
options and is sufficient to show individual injuries.” Id. at 332 n.7. Here, too,
the Fiduciaries concede that the Participants invested in some allegedly high-
cost funds, which is sufficient for an Article III controversy.4
      Finally, Thole aside, the Fiduciaries misconstrue the Complaint. The
Participants allege that the Fiduciaries mismanaged the Plans. (Compl. ¶¶ 1–
13.) The Participants thus allege Plan-wide injuries, and as participants in the
Plans, they may sue to course-correct the Plans’ management. E.g., Boley,
2020 WL 6381395, at *5; Hay v. Gucci Am., Inc., Civ. No. 17-07148, 2018 WL
4815558, at *4 (D.N.J. Oct. 3, 2018). While the Complaint includes details
about specific funds, which the Participants may not have invested in, the
Complaint does so for “illustrative” purposes. (Compl. ¶ 81, 99.) Those funds
are not the be-all-and-end-all of the Participants’ claims.




4      The Fiduciaries contend that the Sweda majority was wrong and that Judge
Roth’s dissent is correct. (Mot. at 28 n.15.) This argument is a non-starter because
Judge Fisher’s opinion in Sweda was joined in full by Judge Shwartz. It is therefore
not for me to say that the majority opinion was right or wrong; what is clear is that I
am bound to follow it.


                                            8
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 9 of 15 PageID: 620




      For those reasons, I find that the Participants have standing to challenge
the Plans’ management and thereby bring their ERISA claims.
   B. Duty of Prudence
      Turning to the merits, an ERISA fiduciary must exercise “the care, skill,
prudence, and diligence under the circumstances then prevailing that a
prudent [person] acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims.” 29
U.S.C. § 1104(a)(1)(B). ERISA thus imposes a duty of prudence. Sweda, 923
F.3d at 328. Pursuant to that duty, “[a] fiduciary must prudently select
investments” and “must also understand and monitor plan expenses.” Id.
(citations omitted). That is a process-focused duty; that is, courts look to how
the fiduciary made its investment decisions. Id. at 329.
      Whether a fiduciary complied with that duty is an “inherently factual
question.” Id. (citation omitted). At the motion-to-dismiss stage, I must “employ
a holistic approach” to determine whether the plaintiff has plausibly pleaded a
breach. Id. at 331. Because participants usually do not have direct evidence of
how fiduciaries reached their decisions, the complaint need only provide an
inference of mismanagement by “circumstantial evidence,” rather than “direct”
allegations of matters observed firsthand. Id. at 332 (citation omitted).
      The Fiduciaries urge that it is not enough to allege generally that lower-
cost investment alternatives exist. (Mot. at 8–16.) This is so, the Fiduciaries
say, because “a fiduciary must consider numerous factors besides cost when
weighing investment options.” (Id. at 10.) But a fiduciary’s argument that it
“did in fact employ a prudent process . . . goes to the merits and is misplaced
at this early stage.” Sweda, 923 F.3d at 333. Rather, the complaint need only
plausibly plead that the fiduciary could have reduced costs, and the Court will
leave to a later day whether the fiduciary should have done so, considering all
the circumstances. See id. at 328–29, 332–33.
      Here, the necessary allegations are present. The Complaint alleges that
(1) expense ratios for some of funds were higher than those for comparable



                                         9
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 10 of 15 PageID: 621




funds (Compl. ¶¶ 67, 71–75), (2) lower-cost share classes were available for
some of the funds (id. ¶¶ 76, 80), (3) there were lower-cost alternative funds
that also performed better over the long-term (id. ¶ 92, 96), and (4) the
Fiduciaries’ recordkeeper charged other large plans less in recordkeeping fees
(id. ¶ 109). These allegations that the Fiduciaries could have lowered costs are
further made plausible by the allegations that the Plans are of such a size that
they could be expected to wield considerable bargaining power. (E.g., id. ¶ 10.)5
These allegations are like those which the Third Circuit found sufficient to state
a claim in Sweda. See 923 F.3d at 332 (“[Plaintiff] offered specific comparisons
between returns on Plan investment options and readily available alternatives,
as well as practices of similarly situated fiduciaries . . . .”). And they are nearly
identical to allegations which other courts in this Circuit have found plausible
and sufficient. Silva, slip op. at *6–8; Pinnell v. Teva Pharms. USA, Inc., No. 19-
cv-5738, 2020 WL 1531870, at *5 (E.D. Pa. Mar. 31, 2020); Nicolas v. Trs. of
Princeton Univ., Civ. No. 17-3695, 2017 WL 4455897, at *4–5 (D.N.J. Sept. 25,
2017). I, too, find that these allegations state an ERISA claim.
      The Fiduciaries’ arguments to the contrary are unpersuasive. First, they
point to Renfro v. Unisys Corp., 671 F.3d 314 (3d Cir. 2011). (Mot. at 11–13.)
There, the plaintiffs challenged “the selection and periodic evaluation of
the . . . plan’s mix and range of investment options.” Id. at 326. The plaintiffs
broadly took issue with the inclusion of “an array” of certain mutual fund
options, and one of their criticisms was that the funds had high fees. Id.
Otherwise, they did “not challenge the prudence of the inclusion of any
particular investment option.” Id. The Third Circuit held that the plaintiffs had
not stated a claim based on the “mix and range of investment options” because
there was a “reasonable” “variety of investment options” “with a variety of risk
and fee profiles, including low-risk and low-fee options.” Id. at 327. Put simply,


5     Count 1, breach of fiduciary duties, is asserted against the Administrative
Committee, to which Barnabas and the Investment Committee delegated investment
choices. For simplicity, I still use “Fiduciaries.”


                                         10
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 11 of 15 PageID: 622




the plaintiffs’ claim boiled down to a theory that the plan did not have a good
mix of investment options, but when the Court viewed those options and found
a “reasonable mix,” such a claim would have required more substantiation to
be plausible. Id. at 327–28.
      The Third Circuit further explained and distinguished Renfro in Sweda.
Sweda held that the allegations there were sufficient to state a claim because
they were more specific than those in Renfro. 923 F.3d at 332. The Court
emphasized that the complaint drew “specific comparisons” between the plan’s
options and “readily available alternatives.” Id. The Renfro allegations were, by
contrast, conclusory, and they remained at a high level of generality. See id.
      Moreover, Sweda stressed, the focus of the inquiry is on the fiduciary’s
“conduct in arriving at the investment decision.” Id. at 332 n.7 (citation
omitted). So, by “directly compar[ing] fees on options included in the Plan with
readily available lower-cost options,” the complaint gave rise to an inference
that the fiduciary “frequently selected higher cost investments when identical
lower-cost investments were available.” Id. In Renfro, no such straightforward
comparison was drawn; plaintiffs asked the Court to infer that the fiduciary
had a flawed process, based on the allegation that there was a poor mix of
investment options, but the Court perceived that there was in fact a reasonable
mix of options.6
      The allegations here bring this case closer to Sweda than to Renfro. The
Complaint’s allegations are more specific and do not broadly take issue with
the quality of the Plans’ mix of options. Rather, the Participants point to
specific ways that the Fiduciaries could have cut costs yet did not. Faced by
similarly specific allegations, courts have found that Renfro does not require a
dismissal. Pinnell, 2020 WL 1531870, at *6; see Silva, slip op. at *6–8.



6      To be sure, there are fair arguments that there is little daylight between the
allegations in Renfro and those in Sweda. Sweda, 923 F.3d at 346–48 (Roth, J.,
concurring in part and dissenting in part). But the Third Circuit itself found the
distinctions highly significant, and I am bound to follow suit.


                                           11
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 12 of 15 PageID: 623




        The Fiduciaries next attack specific allegations and defend certain
practices, relying on out-of-Circuit authority. (Mot. at 16–25.) This approach
bucks the Third Circuit’s requirement of a holistic inquiry: “The complaint
should not be parsed piece by piece to determine whether each allegation, in
isolation, is plausible.” Sweda, 923 F.3d at 331 (quotation marks and citation
omitted). As explained, the Complaint’s allegations—taken together—create an
inference of mismanagement. Further, as Judge Arleo explained, while courts
outside this Circuit differ on whether specific investment practices are
sufficient on their own to state a claim, the Sweda standard may render those
cases inapposite to a case making multifarious allegations of mismanagement.
Silva, slip op. at *7–8; see also Martin v. CareerBuilder, LLC, No. 19-cv-6463,
2020 WL 3578022, at *5 n.8 (N.D. Ill. July 1, 2020) (declining to follow a
decision from a court in this Circuit because “the circuits have differed on how
to deal with some of the nitty-gritty details of Plan design” and the Courts of
Appeals employ different ERISA pleading standards). Thus, I do not follow
them.
        For all these reasons, I find that the Participants have stated a claim for
breach of the duty of prudence. To the extent the Fiduciaries seek to dismiss
the duty of prudence claim in Count 1, the motion to dismiss will be denied.
   C. Duty of Loyalty
        ERISA also imposes a duty of loyalty, in which the fiduciary must act
“with an eye single toward beneficiaries’ interests.” Pegram v. Herdrich, 530
U.S. 211, 235 (2000) (quotation marks and citations omitted); see also 29
U.S.C. § 1104(a)(1)(A) (a fiduciary must “discharge his duties with respect to a
plan solely in the interest of the participants and beneficiaries and . . . for the
exclusive purpose of . . . providing benefits to participants and their
beneficiaries; and . . . defraying reasonable expenses of administering the plan”
(emphases added)). To plead a loyalty claim, courts look for allegations




                                         12
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 13 of 15 PageID: 624




suggesting that the fiduciary made decisions benefitting itself or a third party.
E.g., Silva, slip op. at *10; Nicolas, 2017 WL 4455897, at *3.7
      To make that showing, the Participants point to the Complaint’s
allegations regarding Fidelity’s role as recordkeeper. (Opp. at 32.) The
Complaint alleges, among other things, that (1) the Fiduciaries used a revenue-
sharing model to compensate Fidelity when less expensive fee structures were
available and common, (2) the specific revenue-sharing model was particularly
disadvantageous to the Participants, and (3) the Fiduciaries never sought out
other recordkeepers, for example by conducting requests for proposals. (Compl.
¶¶ 109–17.) Courts have found that revenue-sharing, while not per se
improper, can give rise to an inference of breach of the duty to loyalty when
combined with other allegations—for example, that cheaper compensation
structures were readily available. See, e.g., Hay, 2018 WL 4815558, at *7–8;
Henderson v. Emory Univ., 252 F. Supp. 3d 1344, 1353 (N.D. Ga. 2017). Here,
there are enough allegations to show that the Participants could have saved
costs had the Fiduciaries chosen a different recordkeeper or compensation
plan. This need not imply that the Fiduciaries were not acting solely in the
Participants’ interests, but it could. See id. The Fiduciaries may well be able to
show why using Fidelity was reasonable; but as allegations, these suffice.
      To the extent the Fiduciaries seek to dismiss the duty of loyalty claim in
Count 1, their motion to dismiss will be denied.



7      The Complaint alleges breaches of the duties of prudence and loyalty in one
count. (Compl. ¶ 120.) There is some split in authority over whether a plausible
prudence claim allows a loyalty claim to go forward as well. Compare Silva, slip op. at
*10 (collecting authority for the proposition that “a plaintiff may not simply ‘recast’ a
claim of imprudence as an independent claim of disloyalty”), with Pinnell, 2020 WL
1531870, at *3, 6 (calling the duties of prudence and loyalty “twin fiduciary duties”
and allowing both claims to go forward after finding that the prudence claim was
plausible). It might be theorized that a breach of the duty of loyalty imputes an
untoward motive, whereas a breach of the duty of prudence could be either intentional
or negligent. Regardless, I find that here there are allegations which raise an inference
of an independent breach of the duty of loyalty.


                                           13
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 14 of 15 PageID: 625




    D. Failure to Monitor
      Count 2 alleges that Barnabas and the Investment Committee failed to
monitor the Administrative Committee to ensure that it complied with its
fiduciary duties. (Compl. ¶¶ 126–31.) Courts recognize that when a fiduciary
has and exercises the power to appoint and remove plan administrators, it has
the duty to monitor those appointees. E.g., Silva, slip op. at *10; Scalia v. WPN
Corp., 417 F. Supp. 3d 658, 669 (W.D. Pa. 2019); Howell v. Motorola, Inc., 633
F.3d 552, 572–73 (7th Cir. 2011); In re RCN Litig., Civ. No. 04-5068, 2006 WL
753149, at *9 (D.N.J. Mar. 21, 2006); Coyne & Delaney Co. v. Selman, 98 F.3d
1457, 1465 (4th Cir. 1996); Martin v. Feilen, 965 F.2d 660, 669–70 (8th Cir.
1992).8 Courts have been willing to find a failure to monitor claim if the
plaintiff has adequately alleged a breach of fiduciary duty claim. Cunningham v.
Cornell Univ., No. 16-cv-6525, 2017 WL 4358769, at *11 (S.D.N.Y. Sept. 29,
2017); Tracey v. Mass. Inst. of Tech., No. 16-11620, 2017 WL 4478239, at *4
(D. Mass. Oct. 4, 2017); RCN, 2006 WL 753149, at *9.9 The theory would be
that, if a plan administrator continually made poor investment decisions, an
administrator discharging its duty to monitor should have noticed. Because the
Complaint pleads breaches of other fiduciary duties, a failure to monitor claim
is plausible.




8      ERISA does not explicitly impose a duty to monitor. E.g., Cunningham v. Cornell
Univ., No. 16-cv-6525, 2017 WL 4358769, at *11 (S.D.N.Y. Sept. 29, 2017). But ERISA
does not purport to provide an “exhaustive list” of duties; rather, it “incorporates the
fiduciary standards of trust law.” Sec’y of Labor v. Doyle, 675 F.3d 187, 202 (3d Cir.
2012). As a result, courts, borrowing from trust law, have recognized a duty to monitor
in ERISA cases. Cunningham, 2017 WL 4358769, at *11.
9      Some courts have required separate allegations of a failure to monitor. Silva,
slip op. at *10; In re Schering-Plough ERISA Litig., Civ. No. 08-1432, 2010 WL 2667414,
at *7 (D.N.J. June 29, 2010). Even under that standard, the Complaint is adequate. It
alleges that Barnabas and the Investment Committee had no monitoring system in
place (Compl. ¶ 129(a)), and because such a failure violates regulatory standards of
guidance, see 29 C.F.R. § 2509.75-8 at FR-17, the allegation is sufficient, Silva, slip
op. at *10.


                                          14
Case 2:20-cv-13119-KM-ESK Document 32 Filed 04/13/21 Page 15 of 15 PageID: 626




       To the extent the Fiduciaries seek to dismiss the failure to monitor claim
(Count 2), their motion to dismiss will be denied.
 IV.   CONCLUSION
       For the reasons set forth above, the motion to dismiss is denied.
       A separate order will issue.
Dated: April 13, 2021


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                        15
